DETAILED ACTION
This action is responsive to amendment filed on December 4th, 2020. 
Claims 1~4, 6~13, and 15~20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowability
The application is allowed based on Applicant’s amendments/remarks made on 12/26/19.
The prior art of record does not teach nor suggest, “a method, system, and medium comprising: assigning different sets of data plane routers from a plurality of data plane routers to data plane traffic associated with different address spaces in a respective cloud site of a multi-cloud fabric to yield a distributed mapping of data plane traffic and data plane routers, the multi-cloud fabric comprising an on-premises site and one or more cloud sites; providing, to the on-premises site, routing entries from one of a set of control plane routers on the respective cloud site, the routing entries reflecting the distributed mapping of data plane traffic and data plane routers and identifying, for each address space, which of the different sets of data plane routers handles data plane traffic for that address space, wherein the set of control plane routers are configured to handle control plane traffic associated with the respective cloud site and exchange routing information with the on-premises site; in response to one or more data plane routers being deployed at the respective cloud site, providing, to the on-premises site, updated routing information from the one of the set of control plane routers, the updated routing information identifying the one or more data plane routers as a next hop for data plane 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEE SOO KIM/
Primary Examiner, Art Unit 2457